PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/193,511
Filing Date: 16 Nov 2018
Appellant(s): OURA et al.



__________________
Anubhav Sharma
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  35 U.S.C. 101 rejection of claims 1 – 4 and 6 - 18.
(2) Response to Argument
B. Ground 2: Claims 1, 2, 4, 6-8, 11-14, 16, and 18 are patentable under 35 U.S.C. § 103 over Nagase and Lambdin
The Appellant states, “Initially, Appellant notes that the rejection is directed to the wrong claim language.” The Examiner believes that the rejection is sufficient to cover the instant claim language. The Appellant has also shown that it is sufficient by the multiple arguments.
The Appellant states, “Particularly, the Office action alleges that Nagase [0042] teaches newly creating a second folder in the first folder last created.” The entire limitation:
newly create a first folder in a first hierarchy of a file system in the at least one recording medium in response to an occurrence of a first event, and to newly create, in the at least one recording medium, in response to an occurrence of a second event, a second folder in the first folder that is last created; and
The Appellant further states, “But this does not disclose or suggest that another folder is created in the last folder that is created.” However, only one first folder is required or the creation of the initial folder.  Any additional folder are then created inside of this as shown by 
The Appellant further states, “Here it is noted that the examiner has agreed with this deficiency-Nagase was previously asserted (see, October 21, 2020 Response, pg. 8) and found persuasive by the examiner in the Office action dated November 2, 2020 (see, pg. 2). Nevertheless, the earlier interpretation of the art has been reasserted without any explanation.” The Appellant must have missed the fact that the Nagase reference was still used in the office action. The rejection was moved from anticipatory to obviousness because of an amendment.
The Appellant states, “In other words, Lambdin is silent as to disclosing or suggesting any elapsed time period of power-off of the patient monitor. … But this misinterprets the limitation plainly set forth in claim 1, which requires an operation after an elapsed predetermined power-off time period.” However, the predetermined power-off time basis is not stated.  For example, when does that pre-determined time begin?  When does the counting end?  Therefore, the Examiner notes that the predetermined amount of time might be zero or as stated within Lambdin, paragraph 93, “At block 5002 apparatus 100 waits for apparatus 100 to be powered up. At block 5004, apparatus 100 creates a file directory (folder) for all media data to be collected during an inspector's procedure that lasts from the time of power up at block 5002 until the time the procedure is exited at block 5010.” Additionally, it should be emphasized that the limitation states, “wherein the first event includes a power-on operation” and does not state wherein the first event is caused by a power-on operation.  The breadth of the claim means that the timing is even further open.
The Appellant further states, “Put another way, the Office genericizes the claim limitation to provide an unreasonably merely "thinking up" a time. Nowhere does the definition posited by 
The Appellant states, “Finally, the Office action alleges that Lambdin [0093] teaches "wherein the second event is associated with a start of a new imaging by the imaging unit." See July 23 Office action, pg. 7. However, Lambdin [0093] discloses creation of a folder after power is on, and then, collection of a media file starts after this creation. But power on does not correspond to the start of new imaging.” However, the limitation only regards “associating” and not directly related.  The breadth of “associating” is not disclosed.
The Appellant further states, “Indeed, the device can be powered on without every starting to image, and one can start a new image after the device has been powered on for a long time.” The Examiner appreciates the Appellant making his point.  The Appellant is showing associations as required by the claim.
The Appellant further states, “But this would be the opposite of what is claimed-creating the folder in response to new imaging. In view of this, Lambdin fails to disclose or suggest "the second event is associated with a start of a new imaging by the imaging unit," as set forth in claim 1.” However, the claim does not state how the association is determined. Rather, just that the two are associated.
The Appellant states, “Rather, it is nothing more than a statement of general functionalities that are apparent regardless of occurrence of the claimed event. Put another way, that a computer manages clock cycles, that image information exists at some point, and the definition of the DICOM acronym are wholly unrelated to whether a particular folder hierarchy 
wherein the second event includes an input of the image information when no folder exists in the first folder that is last created, or an input of image information is input after an elapsed predetermined time period since another image information is input from the imaging unit, and
The claim requires that the event includes something related to image information but not that it acts upon the included information.  As claimed, the information is nonfunctional and the claim reduces to an input of image information.  It is the Examiner’s point that the claim does not limit what the information is, does not limit how the information is entered, and does not limit where the information is entered.  The claim limitation is met by a continuous input of information which would occur by the computer clock. 
Paragraph 21 includes, “an internal clock, and the like” which shows that that the invention has to work with a clock.  Lambdin, paragraph 95 includes, “Apparatus 100 can be configured to periodically request an accurate time from a remote server (not shown) on the Internet through IP network in order to periodically update an internal clock which used by apparatus 100 to time stamp collected files so that collected files are associated with metadata in the free metadata association mode.” Nagase, paragraph 58 includes, “The inspection to the subject is finished when a predetermined time has passed after the patient information is registered in the receiving device 10 at step Sl01. The predetermined time is a time corresponding to the time information previously set to the storage control unit 18c of the receiving device 10 and set in conformity with a moving time of the capsule endoscope 2 in the organs of the subject as described above.” 
ultrasonic image data, the image file). In paragraphs 20 and 38, image information is (the image signal, the taken image data, the image file). In paragraph 45, image information is “(image file).” The problem is a matter of breadth and the Examiner’s attempt to match the breadth.  What must an “image file” be?  What is required for an image signal?  What is required of ultrasonic/ taken image data?
The Examiner had written a long description of DICOM standard, “Digital Imaging and Communications in Medicine” in relation to the instant disclosure.  However, he realized that the information was moot.  
The Appellant states, “While the Office merely concludes that "file position are managed by the system directory system," (July 23, 2021 Office action, pg. 12) this does not explain, let alone suggest, why or how information of a stored position of the image file would be included as part of the stored folder configuration.”  The limitation:
wherein the at least one processor and at least one recording medium are further configured to store information of a folder configuration, the information of the folder configuration including information of a stored position of the image file,
Regarding “suggest, why or how information of a stored position of the imaging file would be included as part of the stored folder configuration,” the argument is confusing because it does not match the claim language.  It appears that the limitation is broader than the Specification as shown in paragraph 42, “When each image file is to be stored, moreover, the folder operating section 142 may write attribute information (various kinds of information such as the type of the ultrasonic probe head 21, the gain/depth of an ultrasonic image, and the zoom state of a camera 
The Appellant further states, “The Office action's conclusion of obviousness is gleaned from Appellant's own disclosure and not from the prior art, and therefore constitutes impermissible hindsight. Nagase and Lambdin fail to disclose or suggest "the information of the folder configuration including information of a stored position of the image file," as set forth in claim 18. Accordingly, claim 18 is not rendered obvious by Nagase and Lambdin.” The Appellant is entitled to his opinion.
Nagase paragraph 44, “The control unit 18 registers patient information included in a specific image captured by the imaging unit 4 of the capsule endoscope 2 described above in the storage unit 16 and controls the storage unit 16 so that it stores the groups of the in-vivo images of the subjects by registered patient information. In this case, the control unit 18 causes a series of in-vivo images, which is obtained from the image processing unit 13 during a period from a time at which patient information is newly registered in the storage unit 16 to a time at which next patient information is registered in correspond to the newly registered patient information.
Lambdin paragraph 50, “A report can comprise a root form with hot spots linking various files collected during execution of an inspection procedure, and the files, in one particular embodiment can be saved into a set of file directories established utilizing information from a form.”
The Appellant further states, “Rather, the action's basis for rejecting the feature appears to be based entirely on impermissible hindsight to reconstruct the subject matter recited in claim 
The Appellant states, “However, Nagase Abstract discloses an in-vivo information acquiring device and how to control registration of specific information so as determine when to store in-vivo information. But such registration does not correspond to the start of new imaging. That is, new imaging can begin well after registration (e.g., as a subsequent imaging), and new imaging does not need to follow registration. In other words, these are independent scenarios.” The Examiner included the entire argument to show the shift of statements in context. The Appellant the second to last sentence with, “That is, new imaging can begin …” although it does not have to.  The last sentence removes the conditional “can begin” and ends with the definitive “these are independent scenarios.”  But as the Appellant noted, patient registration can occur before imaging and a patient could enter a healthcare center specifically for a medical imaging such as an ultrasound. So, although the two events may be independent, the also may not and therefore the limitation, “wherein the second event is associated with a start of a new imaging by the imaging unit” would be met.
C. Ground 3: Claim 15 is patentable under 35 U.S.C. § 103 over Nagase and De Clercq
The Appellant states, “However, simply because a limitation is allegedly broad does not mean that any arbitrary portion of the claim limitation is to be disregarded. Rather, the limitation here of claim 15 recites, in full, "the second event is associated with a start of a new imaging by the imaging unit," not simply "associated with a start ... ," as posited by the Office.” But what does it meant to be “associated?”  What is required to exclude others from making and doing?   The Examiner understands “associated” to be similar to “related to” and therefore there must be some connection between the events.  The Appellant’s disclosure does not limit the events to occur to a particular time.  For example, it could be that the event has to begin within X minutes/ seconds/ hours of the start however, that is not disclosed.
The Appellant further states, “Even if "associated with a start ... " is to be interpreted broadly in the manner suggested by the Office, such an interpretation cannot ignore the remainder of this claim language, which specifically defines the second event in association with the imagine unit's start of a new imaging.” Yet, the Appellant has not shown, with the aid of the Specification, what “in association with the image unit’s start of a new imaging” means.  The limitation is repeated without clarification.  Specification paragraph 35 includes, “For example, the second event may include at least one of "an input of image information after elapse of a predetermined time period (e.g., fifteen minutes or longer) from the previous input of image information from the imaging unit 20"; "another imaging after an operation of an imaging end button"; "input of image information in a state where no folder exists in the last created first folder (in the example of Fig. 4, a state where no folder exists in folder "patient_A"); or the like.”  The Appellant could have previously amended the claims to include some sort of constraint.
The Appellant further states, “In short, the Office cannot ignore portions of the claim language in order to justify an overly broad interpretation of that language. Further, it is not 
The Appellant states, “Thus, it cannot be simultaneously be the case that Nagase discloses this limitation in only certain independent claims and not in other independent claims, despite reciting the same claim language. The examiner has not addressed these inconsistencies.” The Appellant never brought this up before.  Independent claim 15 was interpreted differently in light of the specific claim 15 limitations.  Had the Examiner treated claim 15 the same as the other independent claims, the Appellant might have argued that he was not separately interpreting each independent claim.

G. Ground 7: Claim 15 is not indefinite under 35 U.S.C. § 112(b)
The Appellant states, “However, Appellant submits the limitation "the other folder" clearly finds antecedence in "another folder" that is recited earlier in the same line of claim 15. Thus, claim 15 is not indefinite.”  Claim 15 includes, “a first folder,” “a second folder,” “the first folder that is last created,” “the second folder last created,” “a new folder,” and “another folder.”  The Examiner believes that the “other folder” could refer too many of these folders.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEAL SEREBOFF/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                      /ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.